Exhibit 10-7 December 6, 2007 Century Resorts Alberta Inc. 1263 A Lake Plaza Drive Colorado Springs, Colorado 80906 Attn: Mr. Larry Hannappel Dear Sirs: Re:Century Resorts Alberta Inc. At the request of the Borrower Century Resorts Alberta Inc., and the Guarantors, the Bank has authorized the following fixed interest rates, if available, for the term selected. At the time of this writing our fixed rate structure is as follows, however, it is subject to fluctuation up to and including the date of draw down: TERMINTEREST RATEINITIAL CHOICE OF
